DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Elton Dean III on 4/6/2021.
Amended the claims in the application as follows:
	Claim 88 lines 10-12, the limitation “expanding the hollow structure from the compressed configuration to an expanded configuration by injection of a fluid through an opening of the hollow structure and into a central void” has been changed to “expanding the hollow structure from the compressed configuration to an expanded configuration by injection of a fluid through an opening of the hollow structure and directly into a central void”. 
	Claim 89 lines 11-12, the limitation “expanding the hollow structure from the compressed configuration to an expanded configuration by injection of a fluid through an opening into a central void” has been changed to “expanding the hollow structure and directly into a central void”.

Allowable Subject Matter
           Claims 88-90, 92-96, 100-106 and 129-177 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose the hollow structure comprising a gold continuous wall, expanding the hollow structure from the compressed configuration to an expanded configuration by injection of a fluid through an opening of the hollow structure and directly into a central void of the hollow structure and leaving the expanded hollow structure at the desired location to occlude the desired location, wherein, no solid or semi-solid material, or support structure not derived from the patient, is required in the central void of the hollow structure to at least assist in causing the hollow structure to assume the expanded configuration or to remain fully expanded after detachment (claims 88 and 89).
The prior art of record of Gifford (US Patent No. 6,375,668) in view of Stephens (US Pub No. 2004/0254625) discloses everything in claims 88 and 89 but fails to disclose the hollow structure comprising a gold continuous wall, expanding the hollow structure from the compressed configuration to an expanded configuration by injection of a fluid through an opening of the hollow structure and directly into a central void of the hollow structure and leaving the expanded hollow structure at the desired location to occlude the desired location, wherein, no solid or semi-solid material, or support directly into a central void of the hollow structure. Lastly, Gifford does not explicitly disclose or show that no solid or semi-solid material, or support structure not derived from the patient, is required in the central void of the hollow structure to at least assist in causing the hollow structure to assume the expanded configuration or to remain fully expanded after detachment. Figures 11-13 of Gifford does not explicitly show if there is something or not inside of the hollow structure that helps keep the hollow structure in the expanded state. The limitations as stated above in claims 88 and 89 have divergent structures as such they would not be obvious to modify. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771